Case 1:19-cv-00434-CFC-CJB Document 275 Filed 09/18/20 Page 1 of 1 PageID #: 17285

                                                                              WILMINGTON
                                                                             RODNEY SQUARE

                                                                          James L. Higgins
                                                                             P 302.571.5034
                                                                             F 302.576.3543
                                                                          jhiggins@ycst.com

                                   September 18, 2020
  BY E-FILE
   The Honorable Colm F. Connolly
   United States District Court of Delaware
   844 North King Street
   Wilmington, DE 19801
               Re: Pharmacyclics LLC and Janssen Biotech, Inc. v. Alvogen Pine
                   Brook LLC and Natco Pharma Ltd.
                   C.A. No.: 19-434-CFC
  Dear Judge Connolly:
                Defendants (Alvogen and Natco) filed their stipulation to the
  infringement of certain claims so that it is clear to the parties and the Court that
  infringement of those claims is no longer an issue in the upcoming trial.
  Defendants hoped that Plaintiffs would agree to the terms of the stipulation so that
  the parties could file a joint stipulation, but Plaintiffs were unwilling to agree to a
  stipulation that includes the clauses at the end of paragraphs 1 and 2 providing that
  Defendants infringe unless the patent claim is found to be invalid or unenforceable.
  The precise language for this clause was copied from a number of other
  stipulations of infringement executed by Janssen, one of the Plaintiffs.
                Defendants will be prepared to address this issue at the pretrial
  conference, if necessary, but do not understand why Plaintiffs believe that
  Defendants are required to obtain Plaintiffs’ agreement on the terms under which
  Defendants are willing to stipulate they infringe, or even why Plaintiffs would
  want to object to a stipulation of infringement being made by Defendants. If
  Plaintiffs believe Defendants’ stipulation is unsatisfactory and that they still must
  put on their infringement case concerning the claims at issue in the stipulation, that
  is indeed regrettable.
                                                 Respectfully,
                                                 /s/ James L. Higgins
                                                 James L. Higgins (No. 5021)
  cc:      All Counsel of Record (by e-mail)
  27062617.1


                             Young Conaway Stargatt & Taylor, LLP
                   Rodney Square | 1000 North King Street | Wilmington, DE 19801
                     P   302.571.6600   F   302.571.1253   YoungConaway.com
